                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      SHIRLEY INGRAM, JR.,            )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                 3:15cv553-FDW
                                      )                 3:10cr69-FDW-1
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
         Respondent(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2019 Order.

                                               August 28, 2019
